        Case 5:20-cv-04170-GJP Document 12 Filed 01/04/21 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 DONTAIE ANDERSON,

                      Petitioner,
                                                        CIVIL ACTION
                                                        NO. 20-04170
            v.


 DISTRICT ATTORNEY OF LEHIGH
 COUNTY, et al.
                 Respondents.


                                      ORDER

      AND NOW, this 4th day of January 2021, upon consideration of Petitioner’s

Petitions for Writ of Habeas Corpus, (ECF Nos. 1, 7), and Motion for Emergency Bail,

(ECF No. 10), it is ORDERED that the Petitions and Motion are DENIED. The Order

referring the case to Magistrate Judge Timothy Rice for a Report and Recommendation,

(ECF No. 8), is VACATED. The Clerk of Court is directed to close this case.

                                              BY THE COURT:


                                               /s/ Gerald J. Pappert
                                              _______________________
                                              GERALD J. PAPPERT, J.




                                          1
